
	
		I
		111th CONGRESS
		2d Session
		H. R. 6063
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the safety of elementary schools and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2010.
		2.Grant program for
			 school securitySection 2701
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking Placement and inserting Installation;
			 and
					(ii)by
			 inserting surveillance equipment, after
			 detectors,;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
				(C)by inserting after
			 paragraph (4) the following:
					
						(5)Establishment of hotlines or tiplines for
				the reporting of potentially dangerous students or
				situations.
						;
				
				(2)by striking
			 subsection (d)(1) and inserting the following:
				
					(1)The Federal share of the costs of a program
				provided by a grant under subsection (a) shall be not more than 75 percent of
				the total of such costs.
					;
				and
			(3)by adding at the
			 end the following:
				
					(g)Interagency task
				forceNot later than 60 days
				after the date of enactment of the School Safety Enhancements Act of 2010, the
				Director and the Secretary of Education, or the designee of the Secretary,
				shall establish an interagency task force to develop and promulgate a set of
				advisory school safety guidelines. The advisory school safety guidelines shall
				be published in the Federal Register by not later than one year after such date
				of enactment. In developing the final advisory school safety guidelines, the
				interagency task force shall consult with stakeholders and interested parties,
				including parents, teachers, and relevant State and local
				agencies.
					.
			3.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
			
				(2)be accompanied by
				a report, signed by the chief education officer and the attorney general or
				other chief law enforcement executive of the State, unit of local government,
				or Indian tribe, certifying that each proposed use of the grant funds will
				be—
					(A)an effective means
				for improving the safety of one or more schools;
					(B)consistent with a
				comprehensive approach to preventing school violence; and
					(C)individualized to
				the needs of each school at which those improvements are to be
				made.
					.
		4.Annual report to
			 CongressSection 2703 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797c) is amended
			 by striking and the activities for which those funds were used
			 and inserting and a detailed itemization of how those funds were
			 utilized.
		5.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2009 and inserting $50,000,000 for each of the fiscal years 2011
			 through 2014.
		
